DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-22 are canceled.
Claims 23-30, and 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32, 34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32, 34, and 39 are indefinite for the following reasons.
Claims 32, 34, and 39 depend from claim 31.
Claim 31 has been amended to recite that an optical imager is responsible for producing an image of the plurality of the discrete processed sample portions and a processor is responsible for determining the respective volumes of said processed sample portions.
Claims 32, 34, and 39, however continue to recite that the optical imager is responsible for determining the respective volumes which is now inconsistent with the parent claim 31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects 

The rejection of claims 31-40 and 42 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chiu et al. (US 2014/0087386 A1, published March 27, 2014, priority January 20, 2011), made in the Office Action mailed on July 29, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on October 22, 2021 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claim 31, Chiu et al. disclose a system comprising:
a droplet apparatus capable of forming a plurality of discrete sample portions, each of the plurality of discrete sample portions comprising a portion of the sample and a reaction mixture (“present invention provides methods, systems, and devices for performing digital assays … use of a distribution sizes (e.g., volumes) that is continuous rather than discrete … droplets of variable size can be created in various ways, either randomly or through controlled application of microfluidics … size of the droplet can be controlled by the shear rate and channel dimensions …”, section [0044]; “droplets of various sizes can be generated randomly, by emulsification…”, section [0045]; “producing a plurality of droplets of the sample on a 
an amplification apparatus configured to amplify the plurality of discrete sample portions to form a plurality of discrete processed sample portions including at least one discrete processed sample portion containing nucleic acid amplification products (“applications such as digital PCR where a wide dynamic range is often desired, it is highly beneficial to perform PCR in drops that are crated …”, section [0064]; “amplification of analyte (e.g., digital PCR) can be carried out simultaneously in all droplets …”, section [0066]);
a detection apparatus configured to detect fluorescence signals from the at least one of the plurality of discrete processed sample portions to determine a presence of that at least one target nucleic acid; 
the detection apparatus is further configured to determine the respective volumes of the plurality of discrete processed sample portions (“droplets of different volumes are generated by emulsification with the aid of different surfactants; here the droplets of different volumes are stabilized and are controlled with the use of different surfactants… amplification of analyte where the size of the droplet can be determined and the fluorescence from the droplet can be interrogated”, section [0066]; “[a]nalysis can, for example, be achieved by flowing the droplets in a single file through a flow cytometer or similar device”, section [0070]); “[b]y using appropriate excitation and emission filters the fluorescence within the droplet can be quantified to reveal the presence or absence of amplification.  By noting both the size of the droplet and the presence or absence of amplification product, it is possible to back-calculate the original concentration of the analyte present in the sample”, section [0070]); “the size (volume) of each droplet is determined based on the scattering signal from the droplet”, section [0066]; “using a number of droplets in a plurality and the individual volumes of the droplets in the plurality to conduct digital measurements.  For example, a sample concentration of a molecule of interest can be determined using the number of droplets in the plurality, the number of droplets in the plurality with one or more molecules of interest, and by measuring the volume of some or all of the droplets in the plurality”, section [0070]; see also Table 1); and 
a processor configured to determine an amount of target nucleic acid based on the number of discrete processed sample portions containing the target 4 to 105 template copies per l”, section [0145], the copies per sample volume is derived from the emulsion droplets containing the template nucleic acids, see also, “using digital measurements to determine a concentration of a sample”, section [0021]).
With regard to claim 32, the imager is configured to determine the respective volumes of the plurality of discrete processed sample portions in time-of-flight manner (see Figure 13, where the droplets size and the amount is imaged over time; also, “sample self-digitization in the dLAMP SD chip … images showing the initial filling … with aqueous solution …”, section [0037]).
With regard to claim 33, the processor of the system is configured to determine the volumes of the plurality of discrete portions (“analyzing a second plurality of droplets having a second volume distribution to determine volumes of the droplets in the second plurality”, section [0065]; “[a]nalyzing the second plurality of droplets can include, e.g., determining the volumes of the droplets in the second plurality … individual volumes of all of the droplets in the plurality may be determined”, section [0069]; “achieved by flowing the droplets in a single file through a flow cytometer .. where the size of the droplet can be determined … can be determined by microscopy .. with a CCD camera”, section [0070]).

With regard to claim 35, the droplet apparatus is configured to generate “droplets of different volumes (diameters) [that] can be generated using a wide range of methods”, section, [0066]; “by varying the shear rate or channel dimensions, droplets of different sizes are easily formed”, section [0066]).
With regard to claim 36, the plurality of discrete sample portions are at least surrounded by an immiscible medium (see section [0059]).
With regard to claim 37, the immiscible medium is mineral oil, silicone oil, fluorinated oil (section [0073]).
With regard to claim 38, the plurality of discrete sample portions are not actively comprised by the system, but rather the system contains an emulsion apparatus “configured to form” these sample portions, which is an intended use.  Since the magnetic beads or porous beads are comprised within the discrete sample portions which are not required in the system claims, claim 38 is anticipated as well.
With regard to claims 39 and 40, the discrete sample portions are imaged for determination of volume and calculate copies-per-unit-volume (see above; also, “methods and systems can be used to determine (1) volumes of droplets and (2) a number of droplets that contain a detectable agent, which can be used to determine the concentration of a sample … sample at a concentration in units of molecules/volume”, section [0075]).
a number of droplets that contain a detectable agent, which can be used to determine the concentration of a sample … sample at a concentration in units of molecules/volume”, section [0075]; “computer comprising a memory device with executable instructions … when executed by a processor”, section [0087]).
Therefore, the invention as claimed is deemed anticipated by Chiu et al.Response to Arguments:
Applicants traverse the rejection (page 7, Response).
Applicants state that claim has been amended to recite that an image is produced by an optical imager and this image is analyzed by a processor to determine the size of each processed sample portion (page 7, Response).  By, “size of each processed sample portion”, the Office interprets it to mean, “volume” of each processed sample portion, since the pertinent claim amendment recites, “a processor configured to determine the respective volumes of the plurality of discrete processed sample portions” (new limitation are underlined).
Applicants argue that Chiu et al. fail to teach the above-discussed limitation because Chiu et al. merely disclose using reference dyes for the traditional purpose of normalization of the reporter dye and that the artisans use a flow cytometry system to 

    PNG
    media_image1.png
    571
    767
    media_image1.png
    Greyscale
These arguments are not found persuasive because Chiu et al. actually teach generating an image of the droplets (i.e., plurality of discrete sample portions) with their optical imager (see Figure 1, reproduced below):
As seen, Chiu et al. evidence that the imager which is employed is configured to generate an image of the droplets (“[f]or visualization purposes, we used the fluorescein dye, fluorescein, as out analyte”, section [0025]).
	In addition, Chiu et al. show on Figure 11, that the reference dye ROX is used to image the size of a droplet that does not have a target nucleic acid (“FIGS. 11A and 11B depict images of droplets without target DNA after PCR (negative control experiment).  Shown are the combined darkfield/ROX (11A) and dark field/FAM (11B) images, where ROX is the reference dye added to the reaction and FAM is the fluorescence indicator used in the Taqman® probe to detect DNA amplification”, section [0035]).  Therefore, it is clear that the image generated from a droplet comprising ROX dye clearly delineates the size of the droplet without the need for positive fluorescence generated from a Taqman® probe.
	And while Applicants point to an embodiment of Chiu et al.’s teachings which uses FACs and flowing the droplets for determination of the droplet sizes, Chiu et al. by microscopy.  Droplets can be extracted (before, during, or after completion of a reaction, e.g., amplification) from a sample holder and imaged in a widefield with a CCD camera … By noting both the size of the droplet and the presence or absence of amplification product in each droplet, it is possible to back-calculate the original concentration of the analyte present in the sample.” (section [0070])
	Therefore, what is clear from Chiu is that not only do the artisans teach that the droplets are imaged using an imaging camera such as CCD, the size of the droplets from the produced image is used to calculate the original concentration of the analyte in the sample, wherein the size of the droplets are correlated to the volume present in said droplets (“method includes the measurement of the volume of each droplet … simulated measured diameters are then used to calculate simulated measured volumes …”, section [0106]).  Such is also evidence by Chiu et al. wherein the artisans explicitly state, “all chips were scanned on a variable mode imager … image analysis was performed in ImageJ … to quantify the number and size distribution of the discretized volumes as well as the number of chambers that showed DNA amplification … Further data analysis was done with IGOR Pro … distribution of initial droplet sizes was quantified in terms of the retained volume fraction (RVF) estimated as the ratio of droplet area to the area of the side chamber …” (section [0159]).
	Therefore, Applicant’s arguments are not found persuasive and the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 31-40 and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,322,055 (herein, “the ‘055 patent”); claims 1-19 of U.S. Patent No. 10,557,174 (herein, “the ‘174 patent”), made in the Office Action mailed on July 29, 2021 is maintained for the reasons of record.
Applicants’ arguments request that the rejection be held in abeyance in the Amendment received on October 22, 2021 (page 8, Response).
As there is no terminal disclaimer nor arguments directed to the instant rejections, the present rejection is maintained for the reasons already of record.
The Rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 31, claims of the ‘055 patent also claims a system comprising:
a droplet apparatus, in a first configuration, capable of forming a plurality of discrete sample portions of a sample comprising a target nucleic acid, each of the plurality of discrete sample portions comprising a portion of the sample (“an emulsion apparatus configured to form a plurality of discrete sample portions, each of the plurality of discrete sample portion comprising a portion of the sample, and a reaction mixture”, claim 11);
an amplification apparatus configured to amplify the plurality of discrete sample portions to form at least one discrete processed sample portion containing nucleic acid amplification reaction product of the target nucleic acid (“an amplification apparatus configured to amplify the plurality of discrete sample portions to form a plurality of discrete processed sample portions … containing nucleic acid amplification reaction products”, claim 11);
a detection apparatus configured to detect a fluorescence signal from the at least one of the plurality of discrete processed sample portions in response to a presence of the at least one target nucleic acid (“excitation detection 
an optical imager configured to determine the respective volumes of the plurality of discrete processed sample portions (“an optical imager configured to determine the respective volumes of the plurality of discrete processed sample portions”, claim 13); and
a processor configured to determine an amount of the target nucleic acid based on the number of discrete processed sample portions containing the target nucleic acid therein (“a processor configured to … determine respective volumes of the plurality of discrete processed sample portions … estimate the number of copies-per-unit-volume”, claim 11).
With regard to instant claim 32, the optical imager is configured to determine the respective volumes of the plurality of discrete processed sample portions by analyzing a time-of-flight of the processed sample portions (“optical imager configured to determine the respective volumes of the plurality of discrete processed sample portions”, claim 13; “flow cytometer configured to … within flow stream of immiscible fluid”, claim 21).
With regard to instant claim 33, the system further comprises a processor configured to estimate a portion size of the discrete sample portions to provide a 
With regard to instant claim 34, the optical imager is configured to determine the respective volumes of the discrete processed sample portions (“processor … determine respective volumes of the plurality of discrete processed sample portions”, claim 11).
With regard to instant claim 35, the droplet apparatus forms the plurality of discrete sample portions of the at least one of a plurality of sizes (see claim 15).
With regard to instant claim 36, the discrete sample portions are surrounded by immiscible medium (see claim 17).
With regard to instant claim 37, the medium is substantially immiscible with the plurality of sample portions comprises at least a mineral oil (see claim 18).
With regard to instant claim 38, the discrete sample portions comprises at least one or porous beads or magnetic beads (see claims 19 and 20).
With regard to instant claim 39, determining the respective volumes comprises imaging the discrete portions (see claim 13, and claim 1).
With regard to instant claim 40, the system further comprises a processor that estimates the copies-per-unit volume of the target nucleic acid (see claim 11, “estimate the number of copies-per-unit volume of the at least one target nucleic acid in the sample”).

Therefore, the instantly claimed invention is deemed obvious over the claims of the ‘055 patent.
The claims of the ‘174 patent is also drawn to the system (see claims 10-19), which is obvious for the same reasons as set forth above.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 1, 2022
/YJK/